 



Exhibit 10.3
(SIRNA LOGO) [f20025f2002500.gif]
CONFIDENTIAL
February 24, 2006
Mr. Lutz Lingnau
Dear Mr. Lingnau:
     I am very pleased that you have agreed to serve as a member of the Board of
Directors (the “Board”) of Sirna Therapeutics, Inc. (the “Company”). You will
join a distinctive and highly qualified group of members who provide strategic
guidance to the Company. You will be appointed to the Board upon your execution
of this letter.
     As part of your compensation for participation on the Board, the Company
will pay you $1,000 for each board and committee meetings you attend in person,
$500 for telephonic meetings, and $20,000 for each year of board service. If you
wish, in lieu of any $20,000 yearly cash payment, you may receive a fully vested
nonqualified stock option under the Sirna Therapeutics, Inc. Non-Qualified Stock
Option (the “Plan”) to purchase the number of shares of the Company’s common
stock equal to $60,000. The option will have an exercise price per share equal
to the fair market value of the common stock as of the date of this letter. The
Company will also reimburse you for all reasonable travel expenses incurred by
you in connection with your attendance at in-person Board meetings in accordance
with Company’s travel policy.
     As you know, you will perform such services as an independent contractor
and not as an employee of the Company. Accordingly, you will not be eligible for
any of the Company’s health insurance, workers’ compensation, vacation, profit
sharing, retirement, or other benefits. However, as a member of the Board, you
will be indemnified by the Company pursuant to the terms of the Company’s
standard directors’ indemnification agreement, which is attached hereto as
Exhibit A.
Stock Options
     In consideration for your service and subject to the approval of the other
members of the Board, in addition to any options above that you elect to receive
in lieu of yearly cash payment, you will be granted nonqualified stock options
under the Plan to purchase up to 30,000 shares of common stock of the Company
(the “Initial Option”) and, after each year of board service (the first annual
grant shall be made on the date of the Company’s annual shareholders meeting in
2007), 10,000 shares of common stock to the Company (the “Annual Option”), each
at an exercise price equal to the fair market value as

              185 Berry Street, Ste. 6504, San Francisco, CA 94107   Phone:
415-512-7624   Fax: 415-512-7022   http://www.sirna.com

 



--------------------------------------------------------------------------------



 



determined by the Board at the time the applicable option is awarded. The shares
underlying the Initial Option will vest in a series of successive equal monthly
installments upon your completion of 24 months. The shares underlying each
Annual Option will vest in a series of successive equal monthly installments
upon your completion of each of the 12 months of service.
Directorships
     Please note that each year our Nominations and Corporate Governance
Committee periodically determines whether any Board member is “overboarded,”
i.e., whether a Board member’s other directorships adversely affect his or her
ability to serve on the Board. Independent directors are encouraged to limit the
number of other boards on which they serve, taking into account potential Board
attendance and participation and effectiveness on the Board. Independent
directors should also advise the Chairperson of the Board and the Chairperson of
the Nominating/Corporate Governance Committee in advance of accepting an
invitation to serve on another board of a public company. No director should
serve on the Audit Committee of more than two other public companies without the
approval of the Board. No director shall serve on the board of more than six
public companies. No director who serves as the CEO of a public company shall
serve on more than a total of three boards of public companies, including the
board of the company of which the director is CEO.
     I trust you will forgive me for turning to some legal matters with which
you are doubtless familiar but which nonetheless warrant mention.
Confidential Information
     As a member of the Board, you will have access to certain confidential and
proprietary information. You understand that the Company has rights to
information that has been created, discovered or become known to the Company
which is confidential and has commercial value in its business (“Proprietary
Information”). For example, Proprietary Information includes, but is not limited
to, pre-clinical and clinical data and results, computer and software programs
and copyrightable material, technical drawings, product ideas, trade secrets,
concepts for resolving development issues, data and know-how, inventions
(whether patentable or not), improvements, marketing and partnership plans and
information. You understand that your relationship with the Company creates a
relationship of confidence and trust between you and the Company. You agree to
keep in confidence and trust all such information, and you will not use or
disclose any such information except as directed by the Company. All Proprietary
Information shall be the sole property of the Company and all inventions
conceived, developed or learned by you (in whole or in part, either alone or
jointly with others) in connection with your relationship with the Company or
that use the Company’s Proprietary Information shall be the sole property of the
Company (and to the extent permitted by law shall be works made for hire). The
Company shall be the sole owner of all trade secrets and other rights, and you
hereby assign and agree to assign to the Company any rights you may have or
acquire in such information and inventions. Upon termination of this agreement,
or otherwise upon the Company’s request, you agree to return to the Company all
Proprietary Information of the Company.
Termination
     You understand that you are not entitled (contractually or otherwise) to
serve as a member of the Board for any period of time and that, pursuant to the
Company’s bylaws, contracts and applicable law, you may be removed or replaced
at any time, with or without cause by the stockholders of the Company. In such
event, your options (and any underlying unvested shares) will cease to continue
vesting.
Mr. Lingnau BOD Letter
Page 2

 



--------------------------------------------------------------------------------



 



Complete Agreement
     This letter agreement constitutes the entire agreement between you and the
Company with respect to the terms and conditions of your membership on the Board
and it supersedes any other agreements or promises made to you by anyone whether
oral or written. This letter agreement shall be governed by the laws of the
State of California, without reference to conflicts of law principles. If one or
more provisions of this letter agreement is held to be illegal or unenforceable
under applicable law, such provision or portion thereof shall be limited or
excluded from this letter agreement to the minimum extent required so that this
letter agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms.
     We hope you accept our offer and we look forward to a productive and
mutually beneficial working relationship. Please do not hesitate to contact me
at 303-359-4558.
Thank you.
Best regards,
/s/ Howard W. Robin
Howard W. Robin
President and Chief Executive Officer
***************************************************************************************************************
I accept the above offer to become a member of the Board of Directors of Sirna
Therapeutics, Inc.

         
Signature:
  /s/ Lutz Lingnau
 
   
 
  Lutz Lingnau    

Mr. Lingnau BOD Letter
Page 3

 